RODGERS, Justice:
ON MOTION OF APPELLEE TO WITHDRAW EXHIBITS
The appellee, Hyde Construction Company, Inc., has filed a motion for permission to withdraw certain exhibits furnished this Court in the original file from the trial court, and has pointed out that they are needed in Cause No. 5711 pending in the U. S. District Court for the Northern District of Oklahoma. The appellant, the Koehring Company, has filed an answer agreeing to such withdrawal, and has also requested withdrawal of certain exhibits filed on their behalf.
This Court, having considered the motion and answer, is of the opinion that both parties should be permitted to withdraw the requested exhibits.
This decision, however, does not prevent this Court from entertaining a future application for further withdrawal of records which may be needed by either of the parties in the trial of this case in the Federal Court.
Motions to withdraw requested exhibits sustained as to the exhibits introduced in the trial court by the parties requesting the withdrawal.
GILLESPIE, P. J., and BRADY, PATTERSON and SMITH, JJ., concur.